EXHIBIT 10.30

 

 

 

 

CONFIDENTIAL

 

SUPERIOR UNIFORM GROUP, INC.

FORM OF PERFORMANCE SHARES AGREEMENT

 

THIS PERFORMANCE SHARES AWARD, dated the [_______] day of [____], 20[__] (the
“Date of Grant”), is granted by Superior Uniform Group, Inc., a Florida
corporation (the “Company”) to [______] (the “Grantee”) pursuant to the
Company’s 2013 Incentive Stock and Awards Plan (the “Plan”). Capitalized terms
used but not otherwise defined in this Agreement shall have the respective
meanings given to them in the Plan.

 

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for its officers and other key employees to
obtain or increase their stock ownership interest in the Company so that they
will have a greater incentive to work for and manage the Company’s affairs in
such a way that its shares may become more valuable; and

 

WHEREAS, the Grantee is employed by the Company or one of its subsidiaries as an
officer or other key employee and has been selected by the Board of Directors of
the Company, directly or acting through its Compensation Committee (the
“Committee”), to receive a Performance Shares award;

 

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Grantee, the Company and the Grantee hereby agree as follows:

 

1.     GRANT

 

(a)     Number of Performance Shares. Subject to the terms and conditions of
this Agreement and the Plan, the Company grants to the Grantee an Award of (i)
[____] Performance Shares subject to vesting under Section 2(a) (the “Target
Performance Shares”), and (ii) [_____] Performance Shares subject to vesting
under Section 2(b) (the “Stretch Performance Shares” and, together with the
Target Performance Shares, the “Performance Shares”).

 

(b)     Performance Shares. Each Performance Share is a bookkeeping entry that
records the equivalent of one Share. Upon the vesting of the Performance Shares
as provided in Section 2, the vested Performance Shares will be settled as
provided in Section 3.

 

2.     VESTING

 

(a)     Vesting of Target Performance Shares. The Target Performance Shares
shall vest on the [fifth] anniversary of the Date of Grant (the “Vesting Date”),
but if, and only if, (i) the Grantee remains continuously employed by the
Company or one of its subsidiaries from the Date of Grant until the Vesting
Date, and (ii) the Cumulative Brand Sales (as defined below) for the Performance
Period (as defined below) exceeds $[_________].

 

(b)     Vesting of Stretch Performance Shares. The Stretch Performance Shares
shall vest on the Vesting Date, but if, and only if, (i) the Grantee remains
continuously employed by the Company or one of its subsidiaries from the Date of
Grant until the Vesting Date, and (ii) the Cumulative Brand Sales for the
Performance Period exceeds $[_________].

 

 

(c)     Definitions.

 

(i)      “Performance Period” means the period of [______] through [______].

 

(ii)     “Cumulative Brand Sales” means, for the Performance Period, the
cumulative sales of the Company from products comprising its [__________] brand
or business segment, as determined in the sole discretion of the Company based
on its normal accounting methods, principles and practices.

 

 
 

--------------------------------------------------------------------------------

 

  

3.     SETTLEMENT

 

The Company shall settle the vested Performance Shares after the Vesting Date on
a date selected by the Company (the “Settlement Date”), but not later than
thirty (30) days after the Vesting Date. On the Settlement Date, the vested
Performance Shares shall be settled by issuing and delivering to the Grantee one
Share for each vested Performance Share, and the Company shall enter the
Grantee’s name on the books of the Company as the shareholder of record with
respect thereto. Upon such issuance, each settled Performance Share shall be
cancelled.

 

4.     RESTRICTIONS

 

(a)     No Transfer. The Performance Shares granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of; provided,
that if the Grantee dies after the Vesting Date but prior to the Settlement
Date, the vested Performance Shares shall be transferable by will or the laws of
descent and distribution. The Company has the right, by notice to the Grantee,
to cause the Performance Shares to be forfeited effective as of the date of the
prohibited transfer or purported prohibited transfer thereof. In addition, the
Grantee acknowledges that any Shares issued upon settlement of the Performance
Shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed without (i) an effective registration statement or
post-effective amendment to a registration statement under the Securities Act of
1933, as amended, with respect to such shares, or (ii) an opinion of counsel
presented to the Company and satisfactory to the Company to the effect that the
proposed disposition of such shares by the Grantee may lawfully be made
otherwise than pursuant to an effective registration statement or post-effective
amendment to a registration statement. Any prohibited transfer will be null and
avoid ab initio and will be invalid and ineffective as to the Company, and the
Company shall not be required (i) to transfer on its books any Performance
Shares, or any shares issued upon settlement thereof, which shall have been
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of any such shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such shares shall have been so sold,
assigned, transferred, pledged, or hypothecated.

 

(b)     No Rights of a Shareholder. The Grantee shall not have any of the rights
or privileges of a shareholder (including the right to vote or receive
dividends) or otherwise be deemed the holder of the Shares underlying the
Performance Shares for any purpose, and nothing in this Agreement shall be
construed to confer upon the Grantee any of the rights, privileges or
obligations of a shareholder of the Company, unless and until Common Stock is
actually issued to and held of record by the Grantee upon settlement of the
Performance Shares under this Agreement.

 

5.     FORFEITURE; TERMINATION OF EMPLOYMENT

 

(a)     Forfeiture of Unvested Performance Shares. If the Grantee’s employment
with the Company and its subsidiaries terminates for any reason prior to the
Vesting Date (including by reason of death, disability, retirement, resignation
for any reason or termination by the Company for any reason (whether with or
without cause)), then all of the Performance Shares shall be forfeited to the
Company under Section 5(c) simultaneously with the employment termination. If,
under the terms of Section 2, any of the Performance Shares do not vest based on
the performance of the Company, such Performance Shares shall be forfeited to
the Company under Section 5(c) as of the end of the Performance Period.

 

(b)     Leave of Absence. In addition, if the Grantee takes a military, sick
leave or other bona fide leave of absence from the Company and its subsidiaries,
and the period of such leave exceeds 3 months, the Grantee will be considered to
have terminated employment from the Company and its subsidiaries for purposes
hereof on the later of (i) the first day immediately following such 3-month
period, or (ii) the last day that the Grantee’s right to reemployment following
the end of such leave is guaranteed by law or contract with the Company or a
subsidiary.

(c)     Effect of Forfeiture. If Performance Shares are forfeited, then,
effective as of the time of forfeiture, such Performance Shares shall be
automatically and immediately cancelled and forfeited to the Company and shall
no longer be outstanding, without payment of any consideration by the Company
and without the need for notice from or any further action by the Company, and
neither the Grantee nor any of Grantee’s successors, heirs, assigns or personal
representatives shall thereafter have any further right, title or interest in or
to such forfeited Performance Shares or the benefits of ownership thereof.

 

6.     TAX WITHHOLDING

 

The Grantee shall make appropriate arrangements with the Company, in accordance
with the Plan and in a manner deemed satisfactory to the Committee, to provide
for the withholding or payment of the amount that the Company considers
necessary to satisfy its withholding obligations upon the grant, vesting, lapse
or settlement of the Performance Shares. The Grantee may satisfy any tax
withholding obligation of the Company arising from settlement of this Award, in
whole or in part, by paying such tax obligation in cash or by check made payable
to the Company, or by electing to have the Company withhold shares of Common
Stock having a Fair Market Value on the date of settlement equal to the amount
required to be withheld, subject to such rules as the Committee may adopt. In
any event, the Company reserves the right to withhold from any compensation
otherwise payable to the Grantee such amount as the Company determines is
necessary to satisfy the Company’s tax withholding obligations arising from this
Award.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     AMENDMENT OR MODIFICATION

 

Except as provided otherwise herein, no term or provision of this Agreement may
be amended, modified or supplemented orally, but only by an instrument in
writing signed by the party against which or whom the enforcement of the
amendment, modification or supplement is sought; provided, however, that this
Agreement may be amended, modified, supplemented or cancelled without the
Grantee’s consent in accordance with the terms of the Plan.

 

8.     LIMITED INTEREST

 

a.            No Right to Employment. The grant of this Award shall not confer
on the Grantee any right to continue as an employee, nor interfere in any way
with the right of the Company or any subsidiary to terminate the Grantee at any
time.

 

b.            Capital Structure. The grant of this Award shall not affect in any
way the right or power of the Company or any of its subsidiaries to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s or any subsidiary’s capital structure or its business,
or any merger, consolidation or business combination of the Company or any
subsidiary, or any issuance or modification of any term, condition, or covenant
of any bond, debenture, debt, preferred stock or other instrument ahead of or
affecting the Common Stock or the rights of the holders of Common Stock, or the
dissolution or liquidation of the Company or any subsidiary, or any sale or
transfer of all or any part of its assets or business or any other Company or
subsidiary act or proceeding, whether of a similar character or otherwise.

 

9.     GOVERNING LAW; PLAN

 

This Agreement shall be governed by the internal laws of the state of Florida as
to all matters, including but not limited to matters of validity, construction,
effect, performance and remedies. Any legal action or proceeding with respect to
the Plan or the Performance Shares may only be brought and determined in a court
sitting in the County of Hillsborough, or the Federal District Court for the
Middle District of Florida sitting in the County of Hillsborough, in the State
of Florida. The Company may require that the action or proceeding be determined
in a bench trial.

ALL PARTIES ACKNOWLEDGE THAT THIS PERFORMANCE SHARES AWARD IS GRANTED UNDER AND
PURSUANT TO THE PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND
UNDERTAKINGS OF BOTH THE COMPANY AND THE GRANTEE. ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS PERFORMANCE SHARES AGREEMENT SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN THE PLAN.

 

10.     SEVERABILITY

 

If any provision of this agreement is or becomes or is deemed to be invalid,
illegal or unenforceable, or would disqualify this Award under any law the
Committee deems applicable, then such provision will be construed or deemed
amended to conform to the applicable law, or if the Committee determines that
the provision cannot be construed or deemed amended without materially altering
the intent of this agreement, then the provision will be stricken and the
remainder of this agreement will remain in full force and effect.

 

11.     COUNTERPARTS

 

This agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

 

 

 

 

 

 

 

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement all as of
the day and date first above written.

 

 

SUPERIOR UNIFORM GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

          [Grantee]   

 